THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON
CONVERSION OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.


San Diego, California
March 13, 2015



Purchase Price: $350,000
Principal Amount: $375,000


12% OID PROMISSORY NOTE


THIS 12% OID NOTE is a duly authorized and validly issued 12% OID Convertible
Note, of FRESH HEALTHY VENDING INTERNATIONAL, INC., a Nevada Corporation, (the
"Borrower" or the "Company"), having its principal place of business at 9605
Scranton Road, Suitye 801, San Diego, CA 92121.


FOR VALUE RECEIVED, the Company promises to pay in lawful money of the United
States to the order of GEMINI MASTER FUND, LTD. ("Lender" or "Holder") on or
before June 13, 2015 (the "Maturity Date"), the principal sum of THREE HUNDRED
SEVENTY-FIVE THOUSAND DOLLARS ($375,000.00), and to pay interest to the Lender
on the outstanding principal amount of this 12% OID Promissory Note (the "Note")
in accordance with the provisions hereof.


The Borrower agrees and acknowledges that this Note is being issued at a
discount to the amount due on the Maturity Date and the full purchase price paid
by the Lender for this Note is $350,000.


This Note is subject to the following additional provisions:


Section 1.                          Interest; Prepayment.


Interest shall accrue daily on the outstanding principal amount of this Note at
a rate per annum equal to 12%.  The Borrower shall pay to the Lender any and all
accrued but unpaid interest hereunder on the Maturity Date. The Borrower may
prepay all or any portion of the principal amount of this Note without penalty
at any time.


Section 2.                          Events of Default.


a)            "Event of Default" means, wherever used herein, any of the
following events: (i) any default in the payment of principal or interest due
under this Note as and when the same shall become due and payable (whether on
the Maturity Date or by acceleration or otherwise); (ii) the Borrower shall fail
to observe or perform any other covenant or agreement contained in this Note
which failure is not cured, if possible to cure, within 15 days after notice of
such failure is delivered by the Lender or after the Borrower has become or
should have become aware of such failure, whichever is earlier; or (iii) the
Borrower shall be subject to any bankruptcy or insolvency proceeding (iv) the
Borrower shall be in default of any other debt obligations;

--------------------------------------------------------------------------------


b)            Remedies Upon Event of Default.  If any Event of Default occurs,
then 110% of the outstanding principal amount of this Note, plus 100% of accrued
and unpaid interest hereon and other amounts owing in respect hereof through the
date of acceleration, shall become immediately due and payable in cash.  After
the occurrence and during the continuance of any Event of Default, the interest
rate on this Note shall accrue at an interest rate equal to the lesser of 18%
per annum or the maximum rate permitted under applicable law.


Section 3.                          Miscellaneous.


a)            Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflict of laws thereof.  Each
party agrees that all legal proceedings concerning the interpretation,
enforcement and defense of the transactions contemplated by this Note shall be
commenced in the state and federal courts sitting in the City of San Diego,
State of California (the "California Courts").  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the California Courts for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such California Courts,
or such California Courts are improper or inconvenient venue for such
proceeding.  Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Note.  If either party shall
commence an action or proceeding to enforce any provisions of this Note, then
the prevailing party in such action or proceeding shall be reimbursed by the
other party for its attorney's fees and other costs and expenses reasonably
incurred in the investigation, preparation and prosecution of such action or
proceeding.


d)            Amendments; Waiver.  No provision of this Note may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by each of the Company and the Lender.  Any waiver by the
Company or the Lender of a breach of any provision of this Note shall not
operate as or be construed to be a waiver of any other breach of such provision
or of any breach of any other provision of this Note.  The failure of the
Company or the Lender to insist upon strict adherence to any term of this Note
on one or more occasions shall not be considered a waiver or deprive that party
of the right thereafter to insist upon strict adherence to that term or any
other term of this Note on any other occasion. The Borrower expressly waives
presentment for payment, demand, protest, notice of dishonor, notice of protest
and notice of non-payment of this Note, and further waives all benefit of
valuation, appraisement and exemption laws, and agrees that this Note, or any
payment hereunder, may be extended from time to time without in any way
affecting the liability of the Borrower.


e)            Severability.  If any provision of this Note is invalid, illegal
or unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this Note, and the Company (to the
extent it may lawfully do so) hereby expressly waives all benefits or advantage
of any such law, and covenants that it will not, by resort to any such law,
hinder, delay or impede the execution of any power herein granted to the Holder,
but will suffer and permit the execution of every such as though no such law has
been enacted.
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed as of
the date first written above.


 
 
FRESH HEALTHY VENDING INTERNATIONAL, INC. 
 
By: /s/Nicholas Yates
       Name: Nicholas Yates
       Title: Chairman
 
 


